DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 12, 2021.
In view of the Amendments to the Claims filed April 12, 2021, the objection to claim 42 previously presented in the Office Action sent December 23, 2020 has been withdrawn. 
In view of the Amendments to the Claims filed April 12, 2021, the rejections of claims 42-47 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 23, 2020 have been withdrawn.
In view of the Amendments to the Claims filed April 12, 2021, the rejections of claims 1-19, 33-35, and 42-48 under 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-38 and 40-47 are currently pending while claims 20-32, 36-38, 40, and 41 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13-19 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fourth layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first co-doped semiconductor material" on line 8, and throughout the remainder of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the first co-doped semiconductor material” recited on line 8 of claim 13 is referring to the “first co-doped silicon material” recited on line 6-7 of claim 13 or if “the first co-doped semiconductor material” recited on line 8 of claim 13 is referring to an entirely different first co-doped semiconductor material altogether. Dependent claims are rejected for dependency. 
Amending “the first co-doped semiconductor material” to “the first co-doped silicon material” would overcome the rejections.
Claim 13 recites the limitation "the second co-doped semiconductor material" on line 8-9, and throughout the remainder of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the second co-doped semiconductor material” recited on line 8-9 of claim 13 is referring to the “second co-doped silicon material” recited on line 7 of 
Amending “the second co-doped semiconductor material” to “the second co-doped silicon material” would overcome the rejections.
Claim 16 recites the limitation "the second layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the fourth layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the first co-doped semiconductor material" on line 8, and throughout the remainder of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the first co-doped semiconductor material” recited on line 8 of claim 33 is referring to the “first co-doped silicon material” recited on line 6 of claim 33 or if “the first co-doped semiconductor material” recited on line 8 of claim 33 is referring to an entirely different first co-doped semiconductor material altogether. Dependent claims are rejected for dependency. 
Amending “the first co-doped semiconductor material” to “the first co-doped silicon material” would overcome the rejections.
Claim 33 recites the limitation "the second co-doped semiconductor material" on line 8-9, and throughout the remainder of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the second co-doped semiconductor material” recited on line 8-9 of claim 33 is referring to the “second co-doped silicon material” recited on line 7 of claim 33 or if “the second co-doped semiconductor material” recited on line 8-9 of claim 33 is referring to an entirely different second co-doped semiconductor material altogether. Dependent claims are rejected for dependency.
Amending “the second co-doped semiconductor material” to “the second co-doped silicon material” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-7, 9-11, 1314, 16-18, 33-35, 42-45, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al. (U.S. Pub. No. 2010/0221866 A1) in view of Ardo et al. (WO 2013/003828 A2 with citations to equivalent U.S. Pub. No. 2013/0174896 A1) and Pearsall (“Zap! Introducing The Zero-Bias Avalanche Photodiode”, Electronics Letters Vol. 18, No. 12; June 1982, pages 512-514).
With regard to claims 1, 4, and 5, Graham et al. discloses an optical-to-electrical energy conversion device, comprising:
a substrate (202, Fig. 2-9 and see [0027] “substrate 202”)
formed of a doped semiconductor material (see [0027] exemplifying “p-type silicon” which is a p-type doped semiconductor material), the substrate including
a first region (such as the region of the cited substrate 202 under mask 204, Fig. 4-5) and
a second region (such as the region of the cited substrate 202 not covered by the mask 204, Fig. 4-5);
an array of multilayered nanostructures protruding from the first region of the substrate (502 and 702 depicted in Fig. 5-9 as protruding from the cited first region of the substrate 202 and described in the ABSTRACT as emitter covered “nanowires” which are cited to read on the claimed “array of multilayered nanostructures” because they form an array, or series, of nanowires which are 
the multilayered nanostructures of the array are formed of a first doped semiconductor material (see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; the wires 502 are cited to read on the claimed formed of a first doped semiconductor material because they are formed of a semiconductor material, Si, which includes a p-type dopant) 
covered by a second doped semiconductor material forming a core-shell structure (see Fig. 7-9 depicting an emitter layer 702 covering the cited first co-doped semiconductor material 502; see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; see [0038]
the second doped semiconductor material covering at least a portion of the doped semiconductor material of the substrate in the second region (as depicted in Fig. 7-9, the cited layer 702 covering at least a portion of the cited doped semiconductor material of the substrate 202 in the cited second region); and 
an electrode formed on the layer over the portion of the doped semiconductor material of the substrate in the second region that is covered by the layer (902 depicted in Fig. 9 and see [0040] describing conformal layer of 902 which provides the cited electrode 902 formed on the layer over, or at a higher level than, the portion of the doped semiconductor material of the substrate 202 in the cited second region that is covered by the layer), wherein
the multilayered nanostructures of the array are structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode (as described in the ABSTRACT, the cited multilayered nanostructures are structured in “solar cells” which is cited to read on the claimed “structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode” because they are capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the cited electrode, the one or more wavelengths being inherent due to the selection of a p-type silicon substrate and n-type doped silicon emitter layer forming the p-n junction).


However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a first co-doped semiconductor material includes a p+/n type semiconductor material, the p+/n type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron acceptor concentration is greater than the electron donor concentration (see [0035] exemplifying n-type c-Si microwire with another buried p-n junction in the n-type c-Si region; see [0004] teaching n-type or p-type silicon can be used as the microwire material and it would have been obvious to select the p-type silicon material because Ardo et al. suggests the selection; the cited first co-doped semiconductor material selected as p-type c-Si microwires is cited to read on the claimed p+/n type semiconductor material, the p+/n type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the acceptor concentration is greater than the donor concentration because it includes both electron acceptor and electron donor dopants due to the p-n junction in the p-type c-Si region while having a greater concentration of the electron acceptor dopant due to the overall p-type doping of the microwire/substrate). 
Ardo et al. teaches the first co-doped semiconductor material is heavily compensated with the second-type carriers (the cited first co-doped semiconductor 
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first doped semiconductor material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.
Graham et al. does not disclose wherein the second doped semiconductor material/fourth layer includes a n+/p type semiconductor material, the n+/p type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron donor concentration is greater than the electron acceptor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a second co-doped semiconductor material includes a n+/p type semiconductor material, the n+/p type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron donor concentration is greater than the electron acceptor concentration (see [0035] exemplifying thin p+ type emitter layer with another buried p-n junction in emitter layer region; see [0004] teaching n+-type or p+-
Ardo et al. teaches the second co-doped semiconductor material is heavily compensated with the first-type carriers (the cited second co-doped semiconductor material of Ardo et al. which includes the n-type silicon material down to a thickness of the buried junction, is cited to read on the claimed “heavily compensated” because it is heavily doped with the cited first-type carriers which are opposite to the cited second-type carriers in the same material, or doped with a heavier concentration than another dopant concentration such as a lighter dopant concentration).
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second doped semiconductor material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency. The cited first co-doped semiconductor material and the cited second co-doped semiconductor material of 
Graham et al., as modified by Ardo et al. above, teaches wherein the first co-doped semiconductor material and the second co-doped semiconductor material form a p-n junction as the cited first co-doped semiconductor material is adjacent the cited second co-doped semiconductor material which forms a p-n junction as the interface of the cited oppositely doped materials. 
Graham et al., as modified by Ardo et al. above, does not disclose generation of the electrical signal presented at the electrode via a cascade exciton ionization mechanism including a carrier multiplication at zero bias across the p-n junction.  
However, Pearsall discloses an optical-to-electrical energy conversion device (see Title and Abstract). Pearsall teaches a cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction (see Abstract teaching a “heterostructure p-n junction diode is described which provides a photocurrent gain of 2 under zero external bias conductions” and see Title teaching “Zero-Bias Avalanche Photodiode”) cited to read on the claimed “cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction”.
Pearsall teaches the zero-bias avalanche photodiode as important to applications involving photovoltaic solar cells and may be considered a step towards higher efficiency energy conversion (see right column, page 512).

With regard to claim 2, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the doped semiconductor material includes p-type silicon (recall [0027] exemplifying “p-type silicon”).
With regard to claim 6, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein the second co-doped semiconductor material includes dopants at a concentration level on the order of 1x1019 cm-3 (see [0037] teaching 1x1019 cm-3 to about 1x1021 cm-3 which is cited to read on the claimed “on the order of 1x1019 cm-3” because it includes the value 1x1019 cm-3).
Graham et al. does not specifically teach the first co-doped semiconductor material includes dopants at a concentration level on the order of 1x1019 cm-3.
However, the concentration level of the dopant is conventionally understood as a result effective variable directly affecting the conductivity of the semiconductor material.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the concentration level of the first co-doped semiconductor material in the device of Graham et al. and arrive at the claimed range for concentration level through routine experimentation (see MPEP 2144.05); especially 
With regard to claim 7, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the electrode includes an n type semiconductor material (see [0040] exemplifying “ITO”, which is an n-type semiconductor material).
With regard to claim 9, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the one or more wavelengths includes wavelengths of visible light with energies above the 1.12 eV bandgap energy of Si (as cited above, the cited multilayered nanostructures are structurally capable of absorbing photons from light at one or more wavelengths and are cited to read on the claimed “wherein the one or more wavelengths includes wavelengths of visible light with energies above the 1.12 eV bandgap energy of Si” because they are structurally capable of absorbing visible light with energies above a 1.12 eV bandgap due to the selection of a p-type silicon substrate material and n-type doped silicon emitter layer material forming the p-n junction).
With regard to claim 10, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the array of multilayered nanostructures are structured to have a geometry including a wall-like structure (as depicted in Fig. 9, the cited array of multilayered nanostructures are cited to read on the claimed wall-like structure because they include a geometry including vertical walls).
With regard to claim 11, dependent claim 10 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. 
Graham et al. does not disclose, in a single embodiment, wherein the array of multilayered nanostructures include nanowires having a diameter of substantially 300 nm and a height of substantially 2500 nm.
However, Graham et al. exemplifies diameters of 50 nm to about 1 micron (see [0035]). The shape of the array of multilayered nanostructures, specifically the diameter and height, are result effective variables directly affecting the carrier collection efficiency and Graham et al. recognizes short diffusion lengths as collection occurs in a radial direction (see [0004]; see light absorption area depicted in Fig. 10).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected and optimized the diameter and height of the array of multilayered nanostructures disclosed by Graham et al. and arrive at the claimed range of “a diameter of substantially 300 nm and a height of substantially 2500 nm” through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the carrier collection efficiency.
With regard to claims 13, 16, and 17, Graham et al. discloses an optical-to-electrical energy conversion device, comprising:
a substrate (202, Fig. 2-9 and see [0027]
formed of a doped silicon material (see [0027] exemplifying “p-type silicon” which is a p-type doped silicon material), the substrate including
a first region (such as the region of the cited substrate 202 under mask 204, Fig. 4-5) and
a second region (such as the region of the cited substrate 202 not covered by the mask 204, Fig. 4-5);
an array of multilayered nanowire structures protruding from the first region of the substrate (502 and 702 depicted in Fig. 5-9 as protruding from the cited first region of the substrate 202 and described in the ABSTRACT as emitter covered “nanowires” which are cited to read on the claimed “array of multilayered nanowire structures” because they form an array, or series, of nanowires having more than one layer at component 502 and 702), wherein
the multilayered nanowire structures of the array are formed of a first doped silicon material (see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; the wires 502 are cited to read on the claimed formed of a first doped silicon material because they are formed of Si which includes a p-type dopant) 
covered by a second doped silicon material forming a core-shell structure (see Fig. 7-9 depicting an emitter layer 702 covering the cited first co-doped silicon material 502; see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-[0038] teaching emitter layer may be made by “drive-in diffusion techniques”, which would provide for doped silicon in the situation of a silicon substrate material; the emitter layer 702 is cited to read on the claimed a layer of a second doped silicon material because it is a layer formed of Si which includes an n-type dopant; the cited wires 502 and emitter layer 702 are cited to read on the claimed “core-shell structure” because the cited wires 502 and emitter layer 702 form a structure including a core shaped component at 502 and a shell shaped component at 702 covering the cited core shaped component 502); and
an electrode formed on the layer over the portion of the substrate in the second region that is covered by the layer (902, Fig. 9 and see [0040] describing conformal layer of 902 which provides the cited electrode 902 on the layer-covered portion of the substrate in the cited second region), wherein
the multilayered nanowire structures of the array are structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode (as described in the ABSTRACT, the cited multilayered nanowire structures are structured in “solar cells” which is cited to read on the claimed “structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode” because they are capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the cited electrode, the 

Graham et al. does not disclose wherein the first doped silicon material/second layer includes both electron acceptor and electron donor dopants, in which the electron acceptor concentration is greater than the electron donor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a first co-doped silicon material including both electron acceptor and electron donor dopants, in which the electron acceptor concentration is greater than the electron donor concentration (see [0035] exemplifying n-type c-Si microwire with another buried p-n junction in the n-type c-Si region; see [0004] teaching n-type or p-type silicon can be used as the microwire material and it would have been obvious to select the p-type silicon material because Ardo et al. suggests the selection; the cited first co-doped silicon material selected as p-type c-Si microwires is cited to read on the claimed including both electron acceptor and electron donor dopants, in which the electron acceptor concentration is greater than the electron donor concentration because it includes both electron acceptor and electron donor dopants due to the p-n junction in the p-type c-Si region while having a greater concentration of the electron acceptor dopant due to the overall p-type doping of the microwire/substrate). 
Ardo et al. teaches the first co-doped semiconductor material is heavily compensated with the second-type carriers (the cited first co-doped semiconductor material of Ardo et al. which includes the p-type c-Si wires and the buried junction, is 
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.
Graham et al. does not disclose wherein the second doped silicon material/fourth layer includes both electron acceptor and electron donor dopants, in which the electron donor concentration is greater than the electron acceptor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a second co-doped silicon material including both electron acceptor and electron donor dopants, in which the electron donor concentration is greater than the electron acceptor concentration (see [0035] exemplifying thin p+ type emitter layer with another buried p-n junction in emitter layer region; see [0004] teaching n+-type or p+-type silicon can be used as the emitter layer material and it would have been obvious to select the n-type silicon material because Ardo et al. suggests the selection; the cited second co-doped semiconductor material selected as n-type emitter layer is cited to read on the claimed including both electron acceptor and electron donor dopants, in which the electron donor concentration 
Ardo et al. teaches the second co-doped semiconductor material is heavily compensated with the first-type carriers (the cited second co-doped semiconductor material of Ardo et al. which includes the n-type silicon material down to a thickness of the buried junction, is cited to read on the claimed “heavily compensated” because it is heavily doped with the cited first-type carriers which are opposite to the cited second-type carriers in the same material, or doped with a heavier concentration than another dopant concentration such as a lighter dopant concentration).
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.
Graham et al., as modified by Ardo et al. above, teaches wherein the first co-doped semiconductor material and the second co-doped semiconductor material form a p-n junction as the cited first co-doped semiconductor material is adjacent the cited second co-doped semiconductor material which forms a p-n junction as the interface of the cited oppositely doped materials. 

However, Pearsall discloses an optical-to-electrical energy conversion device (see Title and Abstract). Pearsall teaches a cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction (see Abstract teaching a “heterostructure p-n junction diode is described which provides a photocurrent gain of 2 under zero external bias conductions” and see Title teaching “Zero-Bias Avalanche Photodiode”) cited to read on the claimed “cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction”.
Pearsall teaches the zero-bias avalanche photodiode as important to applications involving photovoltaic solar cells and may be considered a step towards higher efficiency energy conversion (see right column, page 512).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Graham et al., as modified above, to include the cascade exciton ionization mechanism of Pearsall because it would have led to higher efficiency energy conversion.
With regard to claim 14 independent claim 13 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the doped silicon material includes p-type silicon (recall [0027]
With regard to claim 18, independent claim 13 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. Graham et al. discloses wherein
the optical-to-electrical energy conversion device is included in a solar cell device (see Title and Abstract).
With regard to claim 33, Graham et al. discloses an optical-to-electrical energy conversion device, comprising:
a substrate (202, Fig. 2-9 and see [0027] “substrate 202”)
formed of a doped silicon material (see [0027] exemplifying “p-type silicon” which is a p-type doped silicon material), the substrate including
a first region (such as the region of the cited substrate 202 under mask 204, Fig. 4-5) and
a second region (such as the region of the cited substrate 202 not covered by the mask 204, Fig. 4-5);
an array of nanowire structures protruding from the first region of the substrate (502 and 702 depicted in Fig. 5-9 as protruding from the cited first region of the substrate 202 and described in the ABSTRACT as emitter covered “nanowires” which are cited to read on the claimed “array of nanowire structures” because they form an array, or series, of nanowires at component 502 and 702), wherein
each nanowire structures are formed of a first doped silicon material (see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a 
covered by a layer of a second doped silicon material forming a core-shell structure (see Fig. 7-9 depicting an emitter layer 702 covering the cited first co-doped silicon material 502; see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; see [0038] teaching emitter layer may be made by “drive-in diffusion techniques”, which would provide for doped silicon in the situation of a silicon substrate material; the emitter layer 702 is cited to read on the claimed a layer of a second doped silicon material because it is a layer formed of Si which includes an n-type dopant; the cited wires 502 and emitter layer 702 are cited to read on the claimed “core-shell structure” because the cited wires 502 and emitter layer 702 form a structure including a core shaped component at 502 and a shell shaped component at 702 covering the cited core shaped component 502),
the layer covering at least a portion of the doped silicon material of the substrate in the second region (as depicted in Fig. 7-9, the cited layer 702 covers the cited doped silicon material 202 in the cited second region); and 
an electrode coupled to the nanowire structures of the array structurally capable of directing an electrical current produced from absorption of light received in the nanowire structures as an electrical output of the device (902, Fig. 9 and see [0040] describing conformal layer of 902).

Graham et al. does not disclose wherein the first doped silicon material includes both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron acceptor carrier concentration is greater than the electron donor carrier concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a first co-doped semiconductor material includes a p+/n type semiconductor material, the p+/n type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron acceptor concentration is greater than the electron donor concentration (see [0035] exemplifying n-type c-Si microwire with another buried p-n junction in the n-type c-Si region; see [0004] teaching n-type or p-type silicon can be used as the microwire material and it would have been obvious to select the p-type silicon material because Ardo et al. suggests the selection; the cited first co-doped semiconductor material selected as p-type c-Si microwires is cited to read on the claimed p+/n type semiconductor material, the p+/n type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron acceptor concentration is greater than the electron donor concentration because it includes both electron acceptor and electron donor dopants due to the p-n junction in the p-type c-Si region while having a greater concentration of the electron acceptor dopant due to the overall p-type doping of the microwire/substrate). 
Ardo et al. teaches the first co-doped semiconductor material is heavily compensated with the second-type carriers (the cited first co-doped semiconductor 
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.
Graham et al. does not disclose wherein the second doped semiconductor material includes a n+/p type semiconductor material, the n+/p type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron donor concentration is greater than the electron acceptor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a second co-doped semiconductor material includes a n+/p type semiconductor material, the n+/p type semiconductor including both electron acceptor and electron donor dopants/p-type carriers and n-type carriers, in which the electron donor concentration is greater than the electron acceptor concentration (see [0035] exemplifying thin p+ type emitter layer with another buried p-n junction in emitter layer region; see [0004] teaching n+-type or p+-type silicon can be used as the emitter layer material and it would have been obvious to 
Ardo et al. teaches the second co-doped semiconductor material is heavily compensated with the first-type carriers (the cited second co-doped semiconductor material of Ardo et al. which includes the n-type silicon material down to a thickness of the buried junction, is cited to read on the claimed “heavily compensated” because it is heavily doped with the cited first-type carriers which are opposite to the cited second-type carriers in the same material, or doped with a heavier concentration than another dopant concentration such as a lighter dopant concentration).
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency. The cited first co-doped silicon material and the cited second co-doped silicon material of Graham et al., as modified by Ardo et al. above, is cited to teach the claimed “wherein the first co-doped 
Graham et al., as modified by Ardo et al. above, teaches wherein the first co-doped semiconductor material and the second co-doped semiconductor material form a p-n junction as the cited first co-doped semiconductor material is adjacent the cited second co-doped semiconductor material which forms a p-n junction as the interface of the cited oppositely doped materials. 
Graham et al., as modified by Ardo et al. above, does not disclose generation of the electrical signal presented at the electrode via a cascade exciton ionization mechanism including a carrier multiplication at zero bias across the p-n junction.  
However, Pearsall discloses an optical-to-electrical energy conversion device (see Title and Abstract). Pearsall teaches a cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction (see Abstract teaching a “heterostructure p-n junction diode is described which provides a photocurrent gain of 2 under zero external bias conductions” and see Title teaching “Zero-Bias Avalanche Photodiode”) cited to read on the claimed “cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction”.
Pearsall teaches the zero-bias avalanche photodiode as important to applications involving photovoltaic solar cells and may be considered a step towards higher efficiency energy conversion (see right column, page 512).

With regard to claims 34 and 35, independent claim 33 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. 
Graham et al., as modified by Ardo et al. and Pearsall above, does not specifically teach a light-to-electrical conversion efficiency higher than 29%, or greater than 48%.
However, the light-to-electrical conversion efficiency is a result effective variable and Graham et al. seeks to enhance efficiency (see [0004]) by junction design with more efficient carrier collection (see [0023]). Ardo et al. teaches increasing device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the light-to-electrical energy conversion efficiency in the device as taught by Graham et al., as modified by Ardo et al. and Pearsall above, and arrive at the claimed range through routine experimentation (see MPEP 2144.05); especially since Graham et al., as modified by Ardo et al. and Pearsall, is cited to teach the recited claimed structure of claims 33-35.
With regard to claims 42-45 and 47, Graham et al. discloses an optical-to-electrical energy conversion device, comprising:
a substrate (202, Fig. 2-9 and see [0027] “substrate 202”)
formed of a doped silicon material (see [0027]
a first region (such as the region of the cited substrate 202 under mask 204, Fig. 4-5) and
a second region (such as the region of the cited substrate 202 not covered by the mask 204, Fig. 4-5);
an array of multilayered nanostructures protruding from the first region of the substrate (502 and 702 depicted in Fig. 5-9 as protruding from the cited first region of the substrate 202 and described in the ABSTRACT as emitter covered “nanowires” which are cited to read on the claimed “array of multilayered nanostructures” because they form an array, or series, of nanowires having more than one layer at component 502 and 702), wherein
the multilayered nanowire structures of the array are formed of a first doped silicon material (see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; the wires 502 are cited to read on the claimed formed of a first doped silicon material because they are formed of Si which includes a p-type dopant) 
covered by a second doped silicon material forming a core-shell structure (see Fig. 7-9 depicting an emitter layer 702 covering the cited first co-doped silicon material 502; see [0037] exemplifying if component 502 is “formed from a p-type Si substrate (see above), then emitter layer 702 would be doped with an n-type dopant to form a cylindrical p-n junction between wires 502 and emitter layer 702”; see [0038] teaching emitter layer may be made by “drive-in diffusion 
a co-doped and partially compensated p-n junction (the cited core-shell structure is cited to read on the claimed “co-doped and partially compensated p-n junction” because it includes a p-n junction between core 502 and shell 702 which is formed by doping of both n-type and p-type dopants),
the layer covering at least a portion of the doped semiconductor material of the substrate in the second region (as depicted in Fig. 7-9, the cited layer 702 covers the cited doped semiconductor material 202 in the cited second region); and 
an electrode formed on the over the portion of the substrate in the second region that is covered by the second co-doped semiconductor material (902 depicted in Fig. 9 and see [0040]
the multilayered nanostructures of the array are structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode (as described in the ABSTRACT, the cited multilayered nanowire structures are structured in “solar cells” which is cited to read on the claimed “structured to provide an optical active region capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the electrode” because they are capable of absorbing photons from light at one or more wavelengths to generate an electrical signal presented at the cited electrode, the one or more wavelengths being inherent due to the selection of a p-type silicon substrate and n-type doped silicon emitter layer forming the p-n junction).

Graham et al. does not disclose wherein the first doped semiconductor material includes both electron acceptor and electron donor dopants, in which the acceptor concentration is greater than the donor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a first co-doped silicon material including both electron acceptor and electron donor dopants, in which the acceptor concentration is greater than the donor concentration (see [0035] exemplifying n-type c-Si microwire with another buried p-n junction in the n-type c-Si region; see [0004] teaching n-type or p-type silicon can be used as the microwire material and it would have been obvious to select the p-type silicon material because Ardo et al. suggests the selection; the cited first co-doped silicon material selected as p-type c-Si 
Ardo et al. teaches wherein the first co-doped silicon material includes a first layer doped with first-type carriers (“layer” is interpreted to include a thickness of material”; the lower portion, or thickness of material, of the cited first co-doped silicon material of Ardo et al. which includes the p-type c-Si wires up to a thickness of the buried junction is cited to read on the claimed first layer as it is doped with first-type/p-type carriers) and a second layer doped with both the first-type carriers and second-type carriers (the upper portion, or thickness of material, of the cited first co-doped silicon material of Ardo et al. which includes the p-type c-Si wires and the buried junction is cited to read on the claimed second layer as it is doped with the first-type/p-type carriers and second-type/n-type carriers due to its thickness including the buried p-n junction which would provide for a higher concentration of acceptor dopant than donor dopant).
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.
19 cm-3 or greater and the dopant concentration of the electron donor on the order of 1x1018 cm-3 or greater.
However, the concentration level of the dopant is conventionally understood as a result effective variable directly affecting the conductivity of the semiconductor material.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the concentration level of the electron acceptor and electron donor in the second layer in the device of Graham et al., as modified above, and arrive at the claimed range for concentration levels through routine experimentation (see MPEP 2144.05); especially because it would have provided for optimizing the conductivity of the semiconductor material. 
Graham et al. does not disclose wherein the second doped silicon material includes both electron acceptor and electron donor dopants, in which the donor concentration is greater than the acceptor concentration.
However, Ardo et al. discloses an optical-to-electrical energy conversion device (see TITLE “Solar Cell Using a Silicon Microwire Array”) and discloses a second co-doped silicon material including both electron acceptor and electron donor dopants, in which the donor concentration is greater than the acceptor concentration (see [0035] exemplifying thin p+ type emitter layer with another buried p-n junction in emitter layer region; see [0004] teaching n+-type or p+-type silicon can be used as the emitter layer material and it would have been obvious to select the n-type silicon material because Ardo et al. suggests the selection; the cited second co-doped semiconductor material 
Ardo et al. teaches wherein the second co-doped silicon material includes a third layer doped with the second-type carriers (“layer” is interpreted to include a thickness of material”; the upper portion, or thickness of material, of the cited second co-doped silicon material of Ardo et al. which includes the n-type silicon material down to a thickness of the buried junction is cited to read on the claimed third layer as it is doped with the second-type/n-type carriers) and a fourth layer doped with both the first-type carriers and the second-type carriers (the lower portion, or thickness of material, of the cited second co-doped silicon material of Ardo et al. which includes the n-type silicon material and the buried junction is cited to read on the claimed fourth layer as it is doped with both the first-type/p-type carriers and the second-type/n-type carriers due to its thickness including the buried p-n junction which would provide for a higher concentration of donor dopant than acceptor dopant).
Ardo et al. teaches the additional junction creates increased photopotentials and device efficiency (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the second doped silicon material of Graham et al. to include the additional p-n junction as suggested by Ardo et al. because it would provide for increased photopotentials and device efficiency.

Graham et al., as modified by Ardo et al. above, does not specifically teach the dopant concentration in the fourth layer of the electron acceptor on the order of 1x1019 cm-3 or greater and the dopant concentration of the electron donor on the order of 1x1018 cm-3 or greater.
However, the concentration level of the dopant is conventionally understood as a result effective variable directly affecting the conductivity of the semiconductor material.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the concentration level of the electron acceptor and electron donor in the fourth layer in the device of Graham et al., as modified above, and arrive at the claimed range for concentration levels through routine experimentation (see MPEP 2144.05); especially because it would have provided for optimizing the conductivity of the semiconductor material.
Graham et al., as modified by Ardo et al. above, does not disclose generation of the electrical signal presented at the electrode via a cascade exciton ionization mechanism including a carrier multiplication at zero bias across the p-n junction.  
However, Pearsall discloses an optical-to-electrical energy conversion device (see Title and Abstract). Pearsall teaches a cascade exciton ionization mechanism including a carrier multiplication at zero bias across a p-n junction, which includes operability to 
Pearsall teaches the zero-bias avalanche photodiode as important to applications involving photovoltaic solar cells and may be considered a step towards higher efficiency energy conversion (see right column, page 512).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Graham et al., as modified above, to include the cascade exciton ionization mechanism of Pearsall because it would have led to higher efficiency energy conversion.
Claims 3, 15, and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al. (U.S. Pub. No. 2010/0221866 A1) in view of Ardo et al. (WO 2013/003828 A2 with citations to equivalent U.S. Pub. No. 2013/0174896 A1) and Pearsall (“Zap! Introducing The Zero-Bias Avalanche Photodiode”, Electronics Letters Vol. 18, No. 12; June 1982, pages 512-514), as applied to claims 1, 2, 4-7, 9-11, 1314, 16-18, 33-35, 42-45, and 47 above, and in further view of Habib (U.S. Pub. No. 2009/0050204 A1).
With regard to claim 3, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. 

However, Habib teaches an optical-to-electrical energy conversion device (see Title and Abstract). Habib teaches a substrate base (“Glass”, Fig. 16) coupled on the side of the substrate opposite that of the array of multilayered nanostructures and formed of an electrical insulator material (as depicted in Fig. 16, Habib teaches conventional use of electrical insulating material glass which is on the opposite side of the ITO electrode layer and AAO substrate with multilayered nanostructures).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the device as taught by Graham et al. with the glass substrate as taught by Habib because the combination of elements known in the prior art by conventional means supports a prima facie obviousness determination (see MPEP 2143 A).
With regard to claims 15 and 46, independent claims 13 and 42 are obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above. 
Graham et al. does not disclose further comprising a substrate base coupled on the side of the substrate opposite that of the array of multilayered nanoscale structures and formed of an electrical insulator material.
However, Habib teaches an optical-to-electrical energy conversion device (see Title and Abstract). Habib teaches a substrate base (“Glass”, Fig. 16) coupled on the side of the substrate opposite that of the array of multilayered nanoscale structures and formed 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the device as taught by Graham et al. with the glass substrate as taught by Habib because the combination of elements known in the prior art by conventional means supports a prima facie obviousness determination (see MPEP 2143 A).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al. (U.S. Pub. No. 2010/0221866 A1) in view of Ardo et al. (WO 2013/003828 A2 with citations to equivalent U.S. Pub. No. 2013/0174896 A1) and Pearsall (“Zap! Introducing The Zero-Bias Avalanche Photodiode”, Electronics Letters Vol. 18, No. 12; June 1982, pages 512-514), as applied to claims 1, 2, 4-7, 9-11, 1314, 16-18, 33-35, 42-45, and 47 above, and in further view of Spitzer (U.S. Pub. No. 2010/0288344 A1).
With regard to claim 8, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above.
Graham et al. does not disclose wherein the one or more wavelengths includes 630 nm wavelength, and absorption of a red photon at the 630 nm wavelength produces at least 4 electron-hole pairs to generate the electrical signal.
However, Spitzer discloses a solar cell device (see TITLE). Spitzer teaches a component for cooperative energy exchange in which the energy from a single e-h pair may be distributed among two or more e-h pairs (see [0044]). Spitzer teaches the [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Graham et al. to include the component as suggested by Spitzer to allow for change in the energy and number of electrons and holes. The array of multilayered nanostructures cited in Graham et al., modified to include the cooperative energy exchange component in the device as suggested by Spitzer, is cited to read on the claimed array of multilayered nanostructures being structurally capable of absorbing photons of light from one or more wavelengths wherein the one or more wavelengths includes 630 nm wavelength, and absorption of a red photon at the 630 nm wavelength produces at least 4 electron-hole pairs to generate the electrical signal since the cooperative energy exchange component allows for increased, two or more reading on the claimed at least 4 electron-hole pairs, number of electrons and holes.
Claim 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al. (U.S. Pub. No. 2010/0221866 A1) in view of Ardo et al. (WO 2013/003828 A2 with citations to equivalent U.S. Pub. No. 2013/0174896 A1) and Pearsall (“Zap! Introducing The Zero-Bias Avalanche Photodiode”, Electronics Letters Vol. 18, No. 12; June 1982, pages 512-514), as applied to claims 1, 2, 4-7, 9-11, 1314, 16-18, 33-35, 42-45, and 47 above, and in further view of Tan et al. (WO 2009/071916 A1).
With regard to claims 12 and 19, independent claim 1 is obvious over Graham et al. in view of Ardo et al. and Pearsall under 35 U.S.C. 103(a) as discussed above.

However, Tan et al. discloses an optical-to-electrical energy conversion device (see Title and Abstract). Tan et al. discloses impact ionization providing for internal current gain (see line 6-10, column 1). Tan et al. teaches using electron ionization which can operate at negligible excess noise (see line 1-11, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Graham et al. to include modifying the impact ionization technique as suggested by Tan et al. because it would have led to negligible excess noise, reading on the claimed “below 2”, and provide for internal current gain.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        July 13, 2021